Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-12968 WINDGEN ENERGY, INC. (Exact name of registrant as specified in its charter) Utah 87-0397815 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 14550 N. Frank Lloyd Wright Blvd., Suite 100 Scottsdale, Arizona 85260 (Address of principal executive offices) (480) 991-9500 (Registrant’s telephone number, including area code) InMedica Development Corporation (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo þNot applicable. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Small reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes oNo þ As of May 20, 2009,35,496,160 shares of the issuer’s common stock were outstanding. Table of Contents WINDGEN ENERGY, INC. Table of Contents Page No. Forward-Looking Statements 3 PART I. FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 5 Consolidated Statements of Income for the Three Months ended March 31, 2010 and2009 6 Consolidated Statements of Cash Flows for the Three Months ended March 31, 2010 and 2009 7 Notes to the Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Controls and Procedures 14 PART II. OTHER INFORMATION 16 Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. (Removed and Reserved) 16 Item 5. Other Information 16 Item 6. Exhibits 17 Signatures 18 2 Table of Contents WINDGEN ENERGY, INC. FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q (“Quarterly Report”) contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, and should be read in conjunction with the Financial Statements of WindGen Energy, Inc. (the “Company” or “WindGen”).Such statements are not historical facts and reflect our current views regarding matters such as operations and financial performance. In general, forward-looking statements are identified by such words or phrases as “expects,” “anticipates,” “believes,” “could,” “approximates,” “estimates,” “may,” “intends,” “predicts,” “projects,” “plans,” or “will,” or the negative of those words or other terminology. These statements are not guarantees of future performance and involve certain known and unknown inherent risks, uncertainties and other factorsthat are difficult to predict; our actual results could differ materially from those expressed in these forward-looking statements, including those risks and other factors described elsewhere in this Quarter Report.The cautionary factors, risks and other factors presented should not be construed as exhaustive. Other risks not presently known to us, or that we currently believe are immaterial, could also adversely affect our business, financial condition or results of operations. Each forward-looking statement should be read in context with, and with an understanding of, the various disclosures concerning our business made elsewhere in this Quarterly Report, as well as other public reports filed by us with the United States Securities and Exchange Commission. Readers should not place undue reliance on any forward-looking statement as a prediction of actual results of developments. Except as required by applicable law or regulation, we undertake no obligation to update or revise any forward-looking statement contained in this Quarterly Report. 3 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements WINDGEN ENERGY, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current Assets Cash & Cash Equivalents Prepaid Expenses & Other Total Current Assets Fixed Assets Equipment & Furniture, at Cost, Less Accumulated Depreciation of $255,221 and $255,221, respectively – – TOTAL ASSETS LIABILITIES & STOCKHOLDER'S EQUITY Current Liabilities Related Parties Consulting Fees Payable Accounts Payable Accrued Interest Related Party Royalty Payable Related Party Note Payable Related Party Payables Note Payable Preferred Stock Dividends Payable Current Portion of Long-Term Debt TOTAL LIABILITIES (Continued) The accompanying notes are an integral part of these financial statements. 4 Table of Contents WINDGEN ENERGY, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Continued) March 31, December 31 (Unaudited) STOCKHOLDERS' EQUITY (DEFICIT) Preferred Stock, 10,000,000 shares authorized; Series A Cumulative convertible preferred stock,8% cumulative, $4.50 par value, 1,000,000 shares designated, 21,016 shares outstanding (aggregate liquidation preference of $160,773) Common Stock, $.001 par value: 100,000,000 shares authorized, 35,496,160 and 33,629,493 shares outstanding, respectively Addional Paid-In Capital Stock Subscription Receivable ) ) Accumulated Deficit ) ) TOTAL WINDGEN STOCKHOLDERS' EQUITY (DEFICIT) ) ) Noncontrolling Interest ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) ) TOTAL LIABILITIES & EQUITY The accompanying notes are an integral part of these financial statements. 5 Table of Contents WINDGEN ENERGY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, ROYALTY REVENUES $ – $ – OPERATING EXPENSES General & Administrative Legal & Professional Fees Related Party Consulting Fees – Total Operating Expenses INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest Expense ) ) Total Other Income (Expense), Net ) ) NET INCOME (LOSS) ) ) NET INCOME (LOSS) ATTRIBUTABLE TO NONCONTROLLING INTEREST NET INCOME (LOSS) ATTRIBUTABLE TO WINDGEN ENERGY, INC. ) ) PREFERRED STOCK DIVIDENDS ) ) NET INCOME (LOSS) APPLICABLE TO COMMON STOCKHOLDERS $ ) $ ) NET INCOME (LOSS) PER COMMON SHARE (BASIC & DILUTED) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING BASIC DILUTED The accompanying notes are an integral part of these financial statements. 6 Table of Contents WINDGEN ENERGY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile Net loss to net cash used in operating activities: Noncontrolling interest in losses ) ) Related party consulting fee payable – Prepaid rent – Accounts payable ) Related party payable ) – Accrued interest payable Royalty payable to related party Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Net cash provided by investing activities – – CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of stock – Payments on notes ) – Payments on notes related party loan ) – Net cash provided by financing activities – NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD SUPPLEMENTAL DISCLOSURE OF CASH FLOW Cash paid during the year for interest $ $ Cash paid during the year for income taxes $
